145 Ga. App. 808 (1978)
245 S.E.2d 46
WEST
v.
FIRST NATIONAL BANK OF ATLANTA.
55449.
Court of Appeals of Georgia.
Submitted March 1, 1978.
Decided April 28, 1978.
Joseph M. Todd, Monroe Ferguson, for appellant.
Smith, Currie & Hancock, J. Thomas Kilpatrick, for appellee.
BANKE, Judge.
This is an action for wrongful discharge which the appellant brought against her former employer, the First National Bank of Atlanta. She alleges that the bank fired her for declaring bankruptcy and that such action "violated her constitutional rights." She appeals the grant of summary judgment to the bank.
We affirm. The record discloses no material issue of fact to be resolved in this case. It is undisputed that the appellant was in fact fired for filing a bankruptcy petition. However, it is also undisputed that her employment was for an indefinite period and, as such, was terminable at will by either party. See generally Code § 66-101; Elliott v. Delta Air Lines, Inc., 116 Ga. App. 36 (156 SE2d 656) (1967); Land v. Delta Air Lines, Inc., 130 Ga. App. 231 (203 SE2d 316) (1973); Rhodes v. Levitz Furniture Co., 136 Ga. App. 514, 517 (221 SE2d 687) (1975). Cf. Ga. Power Co. v. Busbin, 145 Ga. App. 438 (1978). Thus, in the absence of an employment contract, either express or implied, the bank's action gave rise to no cause of action for wrongful discharge.
Contrary to the appellant's contention, the United States Constitution does not prohibit a private employer from firing an employee for filing a bankruptcy petition or, for that matter, for any other reason.
Judgment affirmed. Deen, P. J., and Smith, J., concur.